Citation Nr: 1016919	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-40 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Pittsburgh RO that declined to reopen the claim of service 
connection for bilateral hearing loss.  In the September 2009 
statement of the case (SOC), the RO reopened the claim and 
then denied it on the merits.  The question of whether new 
and material evidence has been received to reopen the claim 
must be addressed by the Board because the matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), affirming 8 Vet. App. 1 
(1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the 
RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim accordingly.  In March 2010, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed April 1981rating decision declined to 
reopen a claim of service connection for a bilateral hearing 
loss disability essentially based on a finding that there was 
no evidence of hearing loss in service or related to service.  

2.  Evidence received since the April 1981 rating decision 
contains a diagnosis of bilateral hearing loss and a medical 
opinion that essentially links the disability to service, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a bilateral hearing loss 
disability, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's bilateral hearing loss disability is 
related to his military service. 


CONCLUSIONS OF LAW

1.  Evidence received since the April 1981 rating decision is 
new and material, and the claim of service connection for a 
bilateral hearing loss disability, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claim.  As the 
decision below grants service connection for a bilateral 
hearing loss disability, there is not reason to further 
discuss the impact of the VCAA on this matter, as any notice 
defect or assistance omission is harmless.  

Analysis

New and Material Evidence 

An unappealed February 1980 rating decision denied service 
connection for a bilateral hearing loss disability.   An 
unappealed April 1981 decision declined to reopen the claim 
based on a finding that new and material evidence had not 
been received.  These prior decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The rating decision of February 1980 essentially denied 
service connection for bilateral hearing loss on the basis 
that there was no evidence of hearing loss in service or of a 
hearing disability related to service.  Evidence considered 
at the time consisted of service treatment records, a DD Form 
214, an October 1979 statement from Dr. B. J., and a January 
1980 VA examination that included January and February 
audiometry.  Service treatment records include induction and 
separation examinations that showed 15/15 on the whispered 
voice test.  His DD Form 214 indicates he received a combat 
infantry badge (CIB).  Dr. B. J's statement indicated that 
the Veteran had hearing loss in the right ear based on all 
standard tests.  On January 1980 VA examination, the Veteran 
reported exposure to mortar, machine gun, and rocket noise in 
Korea and that his hearing had not been good since.  January 
1980 pure tone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
-
80
LEFT
25
35
85
-
85

February 1980 pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
-
70
LEFT
15
10
75
-
75

The diagnosis was sensorineural deafness, bilaterally.

Additional evidence added to the record and considered prior 
to the April 1981 rating decision was a March 1981 statement 
from Dr. B. J. that noted the Veteran's hearing loss had 
progressively worsened in the past 20 years. 

Thereafter, evidence associated with the claims file included 
November 2007 lay statements from the Veteran's wife and a 
friend; private audiology evaluations in September 1999, 
November 1999, and November 2007; an August 2009 VA 
examination, and a March 2010 hearing transcript.

The lay statements from his wife and a friend indicate they 
knew the Veteran prior to service and that at that time they 
noticed he had no difficulty hearing.  Upon returning from 
service he had a noticeable difficulty in hearing.  

The findings of the private audiological evaluations were not 
interpreted.

On VA examination, the Veteran's claims file was reviewed and 
pertinent aspects of his history were noted.  He indicated 
that noise exposure in service consisted of the loud noises 
associated with being a gunner and gunner's assistant, and 
operation of mortars, rocket launchers, and recoilless 
rifles.  The Veteran reported that after he separated from 
service he ran the family-owned service station and garage 
and that while he was exposed to noise at times, but that it 
was not excessive.  Recreational noise consisted of hunting 
with the use of ear protection.  He reported having tinnitus 
in service that subsided and was no longer present.  Pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
65
80
95
100
LEFT
15
65
90
95
100

The average pure tone threshold was 85 decibels in the right 
ear and 87.5 in the left.  Speech audiometry revealed speech 
recognition ability of 44 percent in the right ear and 28 in 
the left.  The diagnosis was mild sloping to profound 
sensorineural hearing loss, bilaterally.  The audiologist 
opined that the Veteran's hearing was as least as likely as 
not caused by or a result of military acoustic trauma and 
noted that the discharge physical included only a whispered 
test, which does not accurately assess high frequency 
hearing.

At the Travel Board hearing, the Veteran testified about his 
noise exposure in Korea and the lack of hearing protection in 
service.  He also indicated that he noted his hearing 
problems while he was still in the military.  

In order for the Veteran's claim to be reopened, the record 
must contain evidence that pertains to the reason why it was 
previously denied.  In this case, the evidence would have to 
indicate that the Veteran had a current hearing loss 
disability that was related to his service.  The August 2009 
VA examination report included evidence of this nature.  The 
evidence is new since it was not previously of record.  It is 
also material to the claim as it addressed an unestablished 
fact necessary to substantiate his claim.  Namely, it 
contained a nexus opinion that related the Veteran's current 
bilateral hearing loss disability to his service.  Further, 
when considered along with the other evidence of record, it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence received is new and 
material and the claim of service connection for a bilateral 
hearing loss disability, may be reopened.
Merits of the Claim

Because the RO had already reopened the claim of service 
connection for a bilateral hearing loss disability, and 
adjudicated the matter de novo, the Veteran is not prejudiced 
by the Board's proceeding to do likewise (without returning 
the matter to the RO upon reopening).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include sensorineural hearing 
loss), as an organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to 
compensable degree within a specified period of time 
following service (1 year for sensorineural hearing loss).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Although there was no objective evidence of hearing loss in 
service, the Board concedes that the Veteran was exposed to 
acoustic trauma at that time since he had combat experience 
(this was demonstrated by his receipt of a CIB).  The August 
2009 VA examiner offered an opinion that, in essence, related 
the Veteran's current hearing loss to the acoustic trauma in 
service.  Since the examiner reviewed the record and provided 
an explanation of the rationale supporting the opinion, the 
Board finds it is adequate and probative.  Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  Thus, 
resolving all reasonable doubt in the Veteran's favor, the 
Board is of the opinion that service connection for bilateral 
hearing loss is warranted.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


